Citation Nr: 1142547	
Decision Date: 11/17/11    Archive Date: 11/30/11

DOCKET NO.  06-31 143A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Philadelphia, Pennsylvania



THE ISSUE

Entitlement to service connection for a claimed innocently acquired psychiatric disorder, to include posttraumatic stress disorder (PTSD).



REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of the United States



ATTORNEY FOR THE BOARD

M. Donohue, Counsel


INTRODUCTION

The Veteran served on active duty from October 1967 to May 1969. 

This case initially came before the Board on appeal from a June 2000 rating decision of the RO. 

In November 2000, the Veteran requested a hearing at the Board, but subsequently withdrew his request. 

In a September 2006 decision, the Board denied the Veteran's original claim of service connection for PTSD. 

In October 2006, the Veteran filed a Motion with Board claiming clear and unmistakable error (CUE) in the September 2006 decision that denied service connection for PTSD. 

In a January 2008, the Board promulgated a decision dismissing the Motion. 

The Veteran thereupon appealed the January 2008 decision to the Court of Appeals for Veterans Claims (Court). 

In April 2010, the Court issued a Memorandum Decision vacating both the September 2006 and the January 2008 decisions of the Board and remanding the underlying claim to the Board for de novo consideration of the original claim of service connection, to include undertaking additional development as indicated.

In May 2011, the Board observed that in vacating the Board's prior September 2006 and January 2008 decisions, the Court rendered the Veteran's claim of CUE in the prior September 2006 Board decision null in void.  

The Board therefore dismissed any Motion for reconsideration or revision of the September 2006 decision due to a lack of jurisdiction.  As such, this matter is no longer before the Board for the purpose of appellate review.

In May 2011, the Board also remanded the issue of service connection for claimed PTSD for additional development.  The case is once again before the Board. 

While the Veteran's claim was originally adjudicated as service connection for PTSD, the Court has held that the scope of a mental health disability claim includes any mental disability that may reasonably be encompassed by the claimant's description of the claim, reported symptoms, and the other information of record. Clemons v. Shinseki, Vet. App. 23 Vet. App. 1 (2009).

Here, the medical evidence of record reflects the presence of a psychiatric diagnosis other than PTSD, namely, major depressive disorder.  Accordingly, the Board will consider the matter of service connection for a psychiatric disorder other than PTSD.  

The Board notes that the issues of an increased rating for the service-connected peripheral neuropathy of the bilateral lower extremities and type II diabetes mellitus have been raised by the record, but have not been adjudicated by the Agency of Original Jurisdiction (AOJ).  These issues are therefore referred to the RO for appropriate action. 



FINDINGS OF FACT

1.  The preponderance of the competent and credible evidence establishes that the Veteran does have a valid diagnosis of PTSD.

2.  The evidence of record does not support a finding that a relationship exists between the Veteran's currently diagnosed depressive disorder and any event or incident of his active service.



CONCLUSIONS OF LAW

1.  The Veteran does not have an innocently acquired psychiatric disability manifested by PTSD due to disease or injury that was incurred in or aggravated by active military service.  38 U.S.C.A. §§ 1110, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.304 (2011).

2.  The Veteran's disability manifested by a major depressive disorder is not due to a disease or injury that was incurred in or aggravated by active service; nor may a psychosis be presumed to have been incurred therein.  .  38 U.S.C.A. §§ 1110, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.304, 3.307, 3.309 (2011).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

After the evidence has been assembled, the Board is responsible for evaluating the entire record.  38 U.S.C.A. § 7104(a) (West 2002).  When there is an approximate balance of evidence regarding the merits of an issue material to the determination of the matter, the benefit of the doubt in resolving each such issue shall be given to the claimant.  See 38 U.S.C.A. § 5107 (West 2002); 38 C.F.R. § 3.102 (2011).  

Indeed, in Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the Court stated that "a veteran need only demonstrate that there is an 'approximate balance of positive and negative evidence' in order to prevail."  To deny a claim on its merits, the preponderance of the evidence must be against the claim.  See Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing Gilbert, 1 Vet. App. at 54.

Furthermore, the Board notes that it has reviewed all of the evidence in the claims file.  Although the Board has an obligation to provide adequate reasons and bases supporting this decision, there is no requirement that the evidence submitted by the Veteran or obtained on his behalf be discussed in detail.  

Rather, the Board's analysis will focus specifically on what evidence is needed to substantiate the issue adjudicated herein and what the evidence in the claims file shows, or fails to show, with respect to this claim.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) and Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000).  


I.  The Veterans Claims Assistance Act of 2000 (VCAA)

The Board has given consideration to VCAA.  VCAA includes an enhanced duty on the part of VA to notify a claimant as to the information and evidence necessary to substantiate claims for VA benefits.  VCAA also redefines the obligations of VA with respect to its statutory duty to assist claimants in the development of their claims.  See 38 U.S.C.A. §§ 5103, 5103A (West 2002).  

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his or her representative, if any, of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. § 3.159(b) (2010); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  

Proper VCAA notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  VCAA notice should be provided to a claimant before the initial unfavorable agency of original jurisdiction (AOJ) decision on a claim. Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).

In March 2006, the Court issued its decision in the consolidated appeal of Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006) and held that the VCAA notice requirements of 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements of a "service connection" claim.  As previously defined by the courts, those five elements include: (1) veteran status; (2) existence of a disability; (3) a connection between the veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability.  

Upon receipt of an application for "service connection," therefore, VA is required to review the information and the evidence presented with the claim and to provide the claimant with notice of what information and evidence not previously provided, if any, will assist in substantiating or is necessary to substantiate the elements of the claim as reasonably contemplated by the application.  This includes notice that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded.

In the present case, VA issued VCAA notice letters to the Veteran in August 2004, August 2005, and November 2005.  These letters informed the Veteran of what evidence was required to substantiate his claim and of his and VA's respective duties for obtaining evidence.  A March 2006 letter informed the Veteran as to the law pertaining to the assignment of a disability rating and effective date as the Court required in Dingess.

As the VCAA notice was not completed prior to the initial AOJ adjudication of the claim, such notice was not compliant with Pelegrini.  However, since the case was readjudicated thereafter, there has been no prejudice to the Veteran in this regard.  See Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006).

In short, the record indicates that the Veteran received appropriate notice pursuant to VCAA.

VCAA also provides that VA shall make reasonable efforts to assist a claimant in obtaining evidence necessary to substantiate a claim for VA benefits, unless no reasonable possibility exists that such assistance would aid in substantiating the claim.  The law provides that the assistance provided by VA shall include providing a medical examination or obtaining a medical opinion when such an examination or opinion is necessary to make a decision on the claim.  

An examination is deemed "necessary" if the record does not contain sufficient medical evidence for VA to make a decision on the claim.  See 38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159 (2011).

In this regard, the Board notes that the Veteran's claim was remanded to the AMC in May 2011 in order to obtain an additional VA examination and opinion and request that the Veteran identify all VA and non-VA treatment for his claimed PTSD since September 2005.  The claim was then to be readjudicated. 

The record reflects that the Veteran was provided with an additional VA examination in June 2011 that addressed the questions posed in the May 2011 remand directives.  He was also requested to identify any additional medical treatment records in a May 2011 letter.  His claim was readjudicated in the August 2011 SSOC. 

Accordingly, the Board finds that the May 2011 remand directives were substantially completed. See Stegall v. West, 11 Vet. App. 268, 271 (1998) [where the remand orders of the Board are not complied with, the Board errs as a matter of law when it fails to ensure compliance]; see also Dyment v. West, 13 Vet. App. 141, 146-47 (1999) [although under Stegall VA is required to comply with remand orders, substantial compliance, not absolute compliance, is required]. 

Further, the Board finds that reasonable efforts have been made to assist the Veteran in obtaining evidence necessary to substantiate his claim, and that there is no reasonable possibility that further assistance would aid in substantiating it.  

In particular, the record contains the Veteran's service treatment records, VA outpatient medical records, medical treatment records from the Pennsylvania Department of Corrections, and a VA examination report.  

The Board has carefully reviewed the Veteran's statements and concludes that he has not identified further evidence not already of record.  The Board has also reviewed the medical records for references to additional treatment reports not of record, but has found nothing to suggest that there is any outstanding evidence with respect to the Veteran's claim. 

As the Board will discuss in detail, the Veteran was provided with a VA examination in June 2011.  The report of this examination reflects that the examiner reviewed the Veteran's past medical history, recorded his current complaints, conducted an appropriate physical examination and rendered appropriate diagnoses and opinions consistent with the remainder of the evidence of record.  Supporting rationale was also provided for the opinion proffered.  See Barr v. Nicholson, 21 Vet. App. 303 (2007); Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008).  The Board therefore concludes that the examination is adequate for adjudication purposes.  See 38 C.F.R. § 4.2 (2011).  

As noted, the Board has expanded the Veteran's claim to include psychiatric disabilities other than PTSD.  In Bernard v. Brown, 4 Vet. App. 384 (1993), the Court held that before the Board may address a matter that has not been addressed by the RO, it must consider whether the claimant has been given adequate notice of the need to submit evidence or argument, an opportunity to submit such evidence or argument, and an opportunity to address the question at a hearing, and whether the claimant has been prejudiced by any denials of those opportunities.  

Although the RO denominated the claim as one for PTSD, the Board finds that the Veteran is not prejudiced by the Board adjudicating a claim of service connection for all psychiatric disorders.  As discussed, the RO obtained all available medical records, which included diagnoses of psychiatric disorders other than PTSD.  

In letters dated in August 2004, August 2005 and November 2005, the RO asked for evidence of "a relationship between your current disability and an injury, disease, or event in military service."  The Veteran has also submitted a lay statement in support of his claim which describes his bouts with depression and suggests that they are related to his military service.  See a September 2000 statement. As such there is no harm to the Veteran in the Board's adjudication of this issue. 

The Board additionally observes that all appropriate due process concerns have been satisfied.  See 38 C.F.R. § 3.103 (2011).  The Veteran has been accorded the opportunity to present evidence and argument in support of his claim.  While the Veteran initially requested a hearing in November 2000, he subsequently withdrew his hearing request. 

Based on the foregoing, the Board finds that all relevant facts have been properly and sufficiently developed in this appeal and that no further development is required to comply with the duty to assist the Veteran in developing the facts pertinent to his claim.  

Essentially, all available evidence that could substantiate the claim has been obtained. There is no indication in the file that there are additional relevant records that have not yet been obtained.  Thus, the Board will proceed to a decision.  


II.  The Memorandum Decision

As noted in the Introduction, this case has been the subject of a Memorandum Decision of the Court dated on April 13, 2010. 

In the April 2010 Memorandum Decision, the Court stated that "the Board did not provide an adequate statement of reasons or bases with regard to its rejection of the [Veteran's] stressors." 

The Court also noted that the Board's August 2003 remand requested that the Veteran be scheduled for a "psychiatric examination with 'consideration . . . given to having the examination conducted by a fee-basis physician or a VA physician at the [Veteran's] correctional facility.'  

While the record shows that VA scheduled an additional examination at a VA medical center and inquired as to whether the prison's physician could conduct the examination, it is silent for any documentation of attempts to schedule a VA or fee-based examination at the prison."  As a result, the Court held that the Board did not substantially comply with the terms of the August 2003 remand. 

As will be discussed, the Board finds that the competent and credible evidence of record does not support a finding that the Veteran has been diagnosed with PTSD during any portion of the appeal period.  As the Veteran's claim of service connection for PTSD is being denied on this basis, a discussion of whether the one of the Veteran's claimed stressors has been corroborated is moot. 

The Board wishes to make it clear that it is aware of the Court's instructions in Fletcher v. Derwinski, 1 Vet. App. 394, 397 (1991), to the effect that a remand by the Court is not "merely for the purposes of rewriting the opinion so that it will superficially comply with the 'reasons or bases' requirement of 38 U.S.C.A. § 7104(d)(1).  A remand is meant to entail a critical examination of the justification for the decision."  The Board's analysis of the Veteran's claim of service connection has been undertaken with that obligation in mind.


III.  Law and Regulations 

In general, service connection may be granted for disability or injury incurred in or aggravated by active military service.  38 U.S.C.A. § 1110, (West 2002); 38 C.F.R. § 3.303 (2011).  Service connection may also be granted for any injury or disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease or injury was incurred in service.  See 38 C.F.R. § 3.303(d) (2011).

In order to establish service connection for the claimed disorder, there must be (1) competent and credible evidence of a current disability; (2) medical, or in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) competent and credible evidence of a nexus between the claimed in-service disease or injury and the current disability.  See Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); see also Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006).  The determination as to whether these requirements are met is based on an analysis of all the evidence of record and the evaluation of its credibility and probative value.  See Baldwin v. West, 13 Vet. App. 1, 8 (1999). 

Service connection presupposes a current diagnosis of the claimed disability.  See Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).  The Court has held that the "current disability" requirement is satisfied "when a claimant has a disability at the time a claim for VA disability compensation is filed or during the pendency of that claim . . . even though the disability resolves prior to the Secretary's adjudication of the claim."  See McClain v. Nicholson, 21 Vet. App. 319 (2007).

In order for service connection to be awarded for PTSD, three elements must be present: (1) a current medical diagnosis of PTSD; (2) credible supporting evidence that a claimed in-service stressor actually occurred; and (3) medical evidence of a causal nexus between the current PTSD symptomatology and the claimed in-service stressor.  See 38 C.F.R. § 3.304(f) (2011).

In order to grant service connection for PTSD to a non-combat veteran, there must be credible evidence to support the veteran's assertion that the stressful event occurred. A medical opinion diagnosing PTSD does not suffice to verify the occurrence of the claimed in-service stressors.  Cohen v. Brown, 10 Vet. App. 128, 142 (1997); Moreau v. Brown, 9 Vet. App. 389, 395- 396 (1996).

During the pendency of the appeal, VA amended its adjudication regulations governing service connection for posttraumatic stress disorder (PTSD) by liberalizing, in certain circumstances, the evidentiary standard for establishing the required in-service stressor. See 75 Fed. Reg. 39843 (July 13, 2010).  

These new regulations address a claimant's fear of hostile military or terrorist activity and were provided to the Veteran in the August 2011 Supplemental Statement of the Case.  


IV.  Analysis

With respect to the first element of § 3.304(f) and Shedden, a current disability, the evidence of record contains several diagnostic reports and VA outpatient records that focus on the Veteran's symptomatology.  

Multiple psychiatric diagnoses have been rendered, including major depressive disorder, antisocial personality disorder, PTSD and malingering.  See the June 2001 VA examination and a March 2005 treatment note from the Pennsylvania Department of Corrections. 

The question of whether the Veteran currently has a psychiatric disorder and the nature of such disorder is essentially medical in nature.  The Board is prohibited from exercising its own independent judgment to resolve medical questions.  See Colvin v. Derwinski, 1 Vet. App. 171, 175 (1991).  There are, however, multiple medical records which address the issue of the Veteran's proper psychiatric diagnosis. 

The Board initially notes that the Veteran has been diagnosed with an antisocial personality disorder.  See a January 2011 VA examination report.  A personality disorder, however, is not a disease or injury within the meaning of VA compensation benefits law. 38 C.F.R. § 3.303(c) (2011).


	A. PTSD

The records from the Pennsylvania Department of Corrections indicate that the Veteran participated in a PTSD group offered to Vietnam veterans.  In an October 2000 letter, a Pennsylvania Department of Corrections official stated the Department did not assess inmates for a diagnosis of PTSD to be involved in the group; nor was a diagnosis of PTSD required for participation in the group.  

In this capacity, the Board notes that the treatment records from the Pennsylvania Department of Corrections also routinely noted that the Veteran had "self reported" having PTSD.  These same records also rule out PTSD as a potential diagnosis. 

A December 1999 VA outpatient treatment record indicated that the Veteran seemed to fall within the range warranting a diagnosis of PTSD.  Similarly, a November 2000 VA outpatient treatment record indicated that the Veteran "struggled with PTSD issues related to combat experience."  The Board observes, however, that these records did not provide a definitive diagnosis of PTSD. 

An October 2000 VA treatment record notes that the Veteran has "PTSD [symptoms] from Vietnam."  This record also did not provide a diagnosis of PTSD.  See Sanchez-Benitez v. West, 13 Vet. App. 282 (1999) [symptoms alone, without a diagnosed or identifiable underlying malady or condition, do not in and of themselves constitute a disability for which service connection may be granted].  

In a September 2009 VA treatment record, the Veteran reported that he served for "one year in Vietnam, saw combat, [and] has PTSD."  Subsequent VA treatment records include PTSD on a list of the Veteran's active problems.  These records, however, cannot be used to establish the existence of a current disease or disability since they do not provide a diagnosis but amount to a recitation of the Veteran's reported medical history.  See Sanchez-Benitez v. West, 13 Vet. App. 282 (1999) [service connection may not be granted for a diagnosis of a disability by history].  

In June 2011, the Veteran was afforded a VA examination to determine the nature and likely etiology of any identified psychiatric disorder.  The examiner was specifically asked to state whether a diagnosis of PTSD under DSM IV criteria could be established.  

After reviewing the Veteran's claims folder and conducting a thorough psychiatric examination, the June 2011 VA examiner stated that the Veteran did not have PTSD.  

In fact, the examiner noted that the Veteran "clearly [did] not meet the criteria for a diagnosis of [PTSD].  During the . . . evaluation, the Veteran, at no time was able or willing to describe a specific stressor which would meet Criterion A as a traumatic clinical stressor which would result in a diagnosis of [PTSD].  However, in addition to this, the Veteran also [did] not report symptoms consistent with [PTSD]."  

In addition to his failure to demonstrate the necessary criteria for a diagnosis of PTSD during the June 2011 examination, the VA examiner also reviewed the Veteran's claims folder and observed that his treatment reports documented that he had been exaggerating his symptoms and that a diagnosis of PTSD was not warranted. 

In finding that the Veteran did not have PTSD, the Board has considered the Veteran's lay statements.  In rendering a decision on appeal, the Board must analyze the credibility and probative value of the evidence, account for the evidence which it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant.  See Gabrielson v. Brown, 7 Vet. App. 36, 39-40 (1994); Gilbert v. Derwinski, 1 Vet. App. 49, 57 (1990).  

Competency of evidence differs from weight and credibility. The former is a legal concept determining whether testimony may be heard and considered by the trier of fact, while the latter is a factual determination going to the probative value of the evidence to be made after the evidence has been admitted.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997); Layno v. Brown, 6 Vet. App. 465, 469 (1994); see also Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991) ("although interest may affect the credibility of testimony, it does not affect competency to testify").

In this case, the Board has no reason to doubt that the Veteran is experiencing psychiatric symptomatology and his statements to this effect are deemed credible.  (Indeed, as noted, the Veteran has been diagnosed with major depressive disorder.)  

To the extent the Veteran and his representative contend that the Veteran has PTSD, any such statements offered in support of the Veteran's claim do not constitute competent evidence and cannot be accepted by the Board because the record does not indicate that the Veteran or his representative have the necessary medical training or experience to comment on complicated medical questions such as the nature of the Veteran's psychiatric disability.  See Espiritu v. Derwinski, 2 Vet. App. 492, 494-95 (1992); see also 38 C.F.R. § 3.159(a)(1) [competent medical evidence means evidence provided by a person who is qualified through education, training, or experience to offer medical diagnoses, statements, or opinions].  

The Veteran has been accorded ample opportunity to present evidence in support of his claim, i.e., a competent evidence of a PTSD.  He has failed to do so.  See 38 U.S.C.A. § 5107(a)  [it is the claimant's responsibility to support a claim for VA benefits].  

The Court has held that "[t]he duty to assist is not always a one-way street.  If a Veteran wishes help, he cannot passively wait for it in those circumstances where he may or should have information that is essential in obtaining the putative evidence."  See Wood v. Derwinski, 1 Vet. App. 190, 193 (1991).

In the absence of a diagnosis, service connection for PTSD may not be granted.  See Degmetich v. Brown, 104 F.3d 1328 (Fed. Cir. 1997); Gilpin v. Brown, 155 F.3d 1353 (Fed. Cir. 1998) [service connection cannot be granted if the claimed disability does not exist].  

Accordingly, 38 C.F.R. § 3.304(f) element (1), a current disability, has not been demonstrated, and the Veteran's claim of service connection for PTSD fails on this basis alone.  In the absence of a current disability, there is no need to discuss the second or third elements of 38 C.F.R. § 3.304(f).


	B. Psychiatric disorder other than PTSD

As noted, the Veteran has been diagnosed with a psychiatric disorder other than PTSD, namely, major depressive disorder.  See the June 2011 VA examination report.  Accordingly, the first Shedden element has been met. 

With respect to the second Shedden element, the Veteran's service treatment records are negative as to any suggestion of any psychiatric problems during service.  The Veteran's May 1969 separation examination also revealed that no psychiatric disabilities were present.  

To the extent the Veteran contends that he experienced psychiatric symptomatology during service the Board notes that symptoms, such as depression, are capable of observation by a lay person. See Davidson v. Shinseki, 581 F. 3d 1313 (Fed. Cir. 2009); Jandreau v. Nicholson, 492 F. 3d 1372 (Fed. Cir. 2007); Buchanan v. Nicholson, 451 F. 3d 1331 (Fed. Cir. 2006); Charles v. Principi, 16 Vet. App. 370 (2002).

As noted, however, the Veteran's service treatment records, including the May 1969 separation examination, are negative for complaints or treatment for symptoms of and/or a diagnosis of a psychiatric disorder.  In fact, when examined for separation in May 1969, it was reported that his psychiatric examination was normal.  

In this case, the Board finds more compelling the service treatment records which are negative for complaints, diagnoses, or treatment for a psychiatric disorder, than the Veteran's claims that he had psychiatric problems while on active duty.  See Maxson v. West, 12 Vet. App. 453 (1999), aff'd., 230 F.3d 1330 (Fed. Cir. 2000) [service incurrence may be rebutted by the absence of medical treatment for the claimed condition for many years after service]; Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991) [VA cannot ignore a veteran's testimony simply because the veteran is an interested party; personal interest may, however, affect the credibility of the evidence].  

Upon review, the first evidence of any psychiatric symptomatology was 30 years after the Veteran left military service, in December 1999, when T.N.T., Ph.D. indicated that the Veteran seems to fall within the range warranting a diagnosis of PTSD. (As noted, this treatment record did not diagnose the Veteran with PTSD and the weight of probative evidence indicates that the Veteran does not have PTSD.)  There are no in-service or post service medical records indicating that the Veteran developed a psychiatric disorder during service.  

Moreover, the record indicates that the Veteran has a history of providing less than credible statements.  Specifically, the Pennsylvania Department of Corrections treatment records repeatedly noted that the Veteran had been malingering and was highly manipulative.  See, e.g., a March 2005 treatment record.  

These records also document that after the Veteran had been admitted for suicidal and homicidal ideations on March 2, 2005, he admitted that these symptoms were not genuine and that his "sole purpose was to possibly obtain a single cell."  

Finally, upon examination in June 2011, the VA examiner noted that psychiatric testing had revealed that the Veteran had been over reporting his symptoms and that his test scores were "entirely inconsistent with the interview report." 

In short, to the extent the Veteran contends that he experienced psychiatric symptomatology during service, the Board finds such statements to be not credible. 

Accordingly, second Shedden element has not been met, and the Veteran's claim fails on this basis alone.  

In the absence of an in-service disease or injury (the second Shedden element), it follows that a competent and credible nexus between the claimed in-service disease or injury and the current disability (the third Shedden element) is also lacking.  Such is the case here. 

Following a review of the Veteran's claims folder and a psychiatric examination, the June 2011 VA examiner stated that the Veteran's depressive symptomatology first occurred after he was convicted of sexually assaulting a minor in 1997.  

It was further noted that there "[was] no evidence of any kind to establish the onset of this diagnosis during military service.  The evidence suggests that this disorder clearly had its onset at the time of the Veteran's incarceration." 

The Board observes that there are no competent opinions to the contrary.  The June 2011 VA examiner's opinion is also consistent with the evidence of record which does not describe the presence of any psychiatric symptomatology until after the Veteran was incarcerated.  See a December 1999 VA treatment record. 

To the extent that the Veteran and his representative contend that a relationship exists between his major depressive disorder and service, any such statements offered in support of the Veteran's claim do not constitute competent evidence and cannot be accepted by the Board.  

As noted, the record does not indicate that the Veteran or his representative have had the necessary medical training or experience to comment on complicated medical questions such as the etiology of a psychiatric disability.  See Espiritu, supra. 

As to post-service continuity of symptomatology under 38 C.F.R. § 3.303(b), the Board finds that the length of time between the Veteran's separation from his period of active duty in 1969 and first complaints and treatment in 1999 to be compelling evidence against finding continuity.  

Put another way, the thirty year gap between the Veteran's discharge from his active duty service and the first evidence of the claimed disorder weighs heavily against his claim.  See Maxson, supra; Mense v. Derwinski, 1 Vet. App. 354, 356 (1991) [holding that VA did not err in denying service connection when the Veteran failed to provide evidence which demonstrated continuity of symptomatology, and failed to account for the lengthy time period for which there is no clinical documentation of his low back condition].  

Accordingly, the third Shedden element, has not been satisfied, and the claim fails on that basis as well.  




ORDER

Service connection for a claimed innocently acquired psychiatric disorder, to include PTSD is denied.



____________________________________________
STEPHEN L. WILKINS
Veterans Law Judge, 
Board of Veterans' Appeals

Department of Veterans Affairs


